Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered November 30, 1972, convicting him of criminal possession of a dangerous drug in the sixth degree (Penal Law, former § 220.05), upon his plea of guilty, and imposing sentence. The appeal brings up for review an order of the same court, dated October 27, 1972, which, after a hearing, denied his motion to suppress evidence. Judgment and order reversed, *914on. the law and the facts, motion to suppress granted and indictment dismissed. The arresting officer’s testimony, on the suppression hearing, did not establish that he had reasonable cause to believe that defendant had committed a felony or misdemeanor; rather, that the officer made the arrest on the basis of his observation of a folded, closed, opaque manila envelope in the pocket of defendant’s overalls and because of defendant’s youth and lack of composure and the fact that he wore overalls. The facts in this ease are unlike those in People v. Santiago (28 N Y 2d 753) and People v. Davis (44 A D 2d 281) and are only minimally similar to those in People v. Sloan (26 N Y 2d 667), in which the automobile there in question was stalled in an intersection, blocking traffic, the officer observed two brown envelopes, one of which was open, and a packet of cigarette rolling paper in the vehicle, and defendant tried to push the evidence out of the officer’s view. Shapiro, Acting P. J., Cohalan, Christ, Brennan and Munder, JJ., concur.